Per Curiam.
—Giving the evidence its greatest effect, it showed but a willingness to indulge, which, even had it been an explicit promise, would not have restrained the plaintiff, for defect of consideration. In that sense he had given time, but in that sense he had not disabled himself. Had he even been diverted from immediate pursuit by payment of interest and a promise of punctuality in future, it would not have affected him ; nor would a promise, on such consideration, to wait for a specified period, have been a suspension of his right of action. The fact that the witness, who was a principal obligor, had means to pay, and would have paid had he been pressed, is a different consideration, that could affect the plaintiff only by an omission to pursue after notice to proceed. The direction to find for' the plaintiff was therefore altogether proper.
Judgment affirmed.